Citation Nr: 1046915	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  05-05 150	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for disability of the left shoulder.

2.  Entitlement to a disability rating in excess of 10 percent 
for disability of the left ankle.

3.  Entitlement to a disability rating in excess of 10 percent 
for disability of the right ankle. 

4.  Entitlement to a disability rating in excess of 10 percent 
for cluster headaches with migraine headaches.

5.  Entitlement to a disability rating in excess of 10 percent 
for instability of the right knee.

6.  Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease of right knee.

7.  Entitlement to a disability rating in excess of 10 percent 
for disability of the left knee.

8.  Entitlement to a compensable disability rating for residuals 
of a fracture of the right ring finger.

9.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to August 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an August 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

When this case was before the Board in January 2008, it was 
decided in part and remanded in part.  During March 2009, all of 
the issues left on appeal were remanded for further development.  
The case has since been returned to the Board for further 
appellate action.



FINDINGS OF FACT

1.  The Veteran failed to report for a VA examination scheduled 
in response to his increased rating claims; he has not provided 
good cause for his failure to appear.  

2.  The Veteran's left shoulder disability is manifested by 
limitation of motion of the arm, but the limitation of motion 
does not more nearly approximate limitation to midway between his 
side and shoulder level than limitation at the shoulder level.  

3.  The Veteran's left shoulder is the major extremity.

4.  The Veteran's right ankle disability is not more than 
moderate.

5.  The Veteran's left ankle disability is not more than 
moderate.

6. The Veteran's headache disability is not productive of 
prostrating attacks occurring on average at least once a month 
for several months during the relevant period.

7.  The Veteran's right knee disability is not productive of any 
limitation of extension, limitation of flexion to less than 45 
degrees, more than slight lateral instability or recurrent 
subluxation, or any locking. 

8.  The Veteran's left knee disability is not productive of any 
limitation of extension, limitation of flexion to less than 45 
degrees, any lateral instability or recurrent subluxation, or any 
locking.

9.  The residuals of a fracture of the right ring finger are 
manifested by limitation of motion.

10.  The Veteran's service-connected disabilities are not 
sufficient by themselves to preclude him from obtaining or 
maintaining any form of substantially gainful employment 
consistent with his education and industrial background.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201 (2009).

2.  The criteria for a rating in excess of 10 percent for a left 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5270, 5271 
(2009). 

3.  The criteria for a rating in excess of 10 percent for a right 
ankle disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5270, 5271 
(2009). 

4.  The criteria for a rating in excess of 10 percent for cluster 
headaches with migraine headaches have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.124a, Diagnostic Code 
8100 (2009). 

5.  The Veteran's right knee disability does not warrant more 
than a 10 percent rating for arthritis with limitation of motion 
and a separate rating of 10 percent for instability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5258, 5260, 5261 (2009).

6.  The Veteran's left knee disability does not warrant more than 
a 10 percent rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 
5261 (2009).

7.  A compensable evaluation for residuals of a fracture of the 
right ring finger is not warranted. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5227 (2009). 

8.  The criteria for entitlement to a total disability rating 
based on unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.18 (2009). 

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  The Court further held 
that VA failed to demonstrate that "lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant, see 38 
U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 
2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) 
(providing that "[i]n making the determinations under [section 
7261(a)], the Court shall...take due account of the rule of 
prejudicial error")."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record reflects that the Veteran was sent a letter in June 
2004 informing him that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disabilities.  It also informed the 
Veteran of the assistance that VA would provide to obtain 
evidence on his behalf.

A September 2006 letter provided appropriate notice with respect 
to the effective-date element of the claims.  

Although adequate notice was not provided until after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development of the record, the originating agency 
readjudicated the Veteran's claims.  There is no indication in 
the record or reason to believe that the ultimate decision of the 
originating agency on the merits of any of the claims would have 
been different had complete VCAA notice been provided at an 
earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 
(2006) (A timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim).  

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA and private medical records.  
Moreover, the Veteran was afforded VA examinations in response to 
his claims.  In addition, pursuant to the Board's remand 
directive, he was scheduled for a VA examination in August 2009 
but failed to report for the examination.  The Veteran's 
representative, in an August 2010 brief, indicated that it was 
unclear as to why the Veteran did not report for his VA 
examination and observed that the notification letter is in the 
claims file.  The Court has held that, "[t]he duty to assist is 
not always a one-way street.  If a Veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Due to the Veteran's failure to cooperate, the Board 
will decide the claims without the benefit of a more recent VA 
examination.  

Neither the Veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate any 
of the claims.  The Board is also unaware of any such evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of the 
VCAA and the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in the 
originating agency's development and consideration of the claims 
were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2009).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an immediate 
family member, etc.  38 C.F.R. § 3.655(a) (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Concerning the Veteran's left shoulder, for limitation of motion 
of the arm to shoulder level, a 20 percent rating is warranted; 
for motion limited to midway between the side and shoulder level, 
a 30 percent rating is warranted for a major extremity and 20 
percent rating is warranted for a minor extremity; for motion 
limited to 25 degrees from the side, a 40 percent evaluation is 
warranted for a major extremity and a 30 percent rating is 
warranted for a minor extremity.  38 C.F.R. § 4.71, Diagnostic 
Code 5201.

Concerning the Veteran's right ankle, a 10 percent rating is 
assigned where there is moderate disability of the ankle.  A 20 
percent rating is assigned where there is marked disability of 
the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Standard 
range of motion of an ankle is to 20 degrees of dorsiflexion and 
to 45 degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II 
(2009).

A 40 percent evaluation may be assigned for ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  A 30 percent rating 
is assignable for ankylosis in plantar flexion between 30 degrees 
and 40 degrees, or in dorsiflexion, between 0 degrees and 10 
degrees. A 20 percent rating may be assigned for ankylosis in 
plantar flexion, less than 30 degrees.  Diagnostic Code 5270 
(2009).  

Concerning the Veteran's headaches, migraine headaches are rated 
in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 
10 percent rating is warranted for characteristic prostrating 
attacks averaging one in 2 months over the last several months.  
A 30 percent rating is warranted for characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent rating is warranted for very 
frequent completely prostrating and prolonged attacks productive 
of severe economic inadaptability.  Assignment of a 50 percent 
disability evaluation is the maximum schedular rating allowed 
under Diagnostic Code 8100.

Concerning the Veteran's knee disabilities, the standard range of 
motion of the knee is from 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II (2009).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Knee impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 30 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2009).  However, § 4.14 does 
not preclude the assignment of separate evaluations for separate 
and distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has arthritis 
and instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, while cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 
1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of 
the leg) and Diagnostic Code 5261 (limitation of extension of the 
leg), may be assigned for disability of the same joint.  
VAOGCPREC 9-2004 (September 17, 2004).  

Concerning the Veteran's right ring finger disability, under 38 
C.F.R. § 4.71a, Diagnostic Code 5227, unfavorable or favorable 
ankylosis of the ring finger of the major or minor hand warrants 
a noncompensable rating.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2009) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2009).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portrays the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59 
(2009).

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  For the above purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one disability: 
(1) Disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) Disabilities resulting from common etiology or a 
single accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-renal, 
neuropsychiatric; (4) Multiple injuries incurred in action; or 
(5) Multiple disabilities incurred as a prisoner of war.  See 38 
C.F.R. § 4.16 (2009). 
 
It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to in 
this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  For purposes of this section, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold. 
Consideration shall be given in all claims to the nature of the 
employment and the reason for termination.  See 38 C.F.R. § 
4.16(a) (2009).  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected disabilities 
shall be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on the issue must be 
addressed.  38 C.F.R. § 4.16(b) (2009).
 
A high disability rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
However, the question in a total rating case based upon 
individual unemployability due to service-connected disabilities 
is whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the Veteran 
is, in fact, employed.   See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2009) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
Veteran's service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.    In this regard the Board notes that where 
entitlement to compensation has already been established and an 
increase in the disability is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Left Shoulder

VA treatment records from February 2003 to June 2004 indicate 
that the Veteran had mild restriction of his range of motion of 
the left shoulder with impingement and complaints of intermittent 
pain.  

The Veteran was afforded a VA examination during June 2004.  The 
examiner indicated that the Veteran complained of pain at 4 out 
of 10 with range of motion of flexion to 100 degrees, extension 
to 80 degrees; abduction from 30 degrees to 90 degrees; external 
rotation to 30 degrees; and internal rotation to 90 degrees.  
There were tenderness over the acromioclavicular (AC) joint and 
generalized tenderness over the distal bony process; X-rays were 
negative except for some arthritic changes in the left AC joint.  

The Veteran was afforded an additional VA examination during 
October 2008.  The VA examination report indicates that the 
Veteran is left handed.  The Veteran reported pain in his 
shoulder at 3 out of 10 with weakness; he denied flare-ups; he 
could not reach to overhead objects; he denied dislocation or 
recurrent subluxation; he reported he could not lie on his left 
side.  

On objective examination, there was no tenderness, effusion, 
swelling or deformity; range of motion was forward flexion from 0 
to 90 degrees with discomfort at the end point; left shoulder 
external rotation was 0 to 40 degrees with discomfort at the end 
point; and internal rotation was 0 to 30 degrees with discomfort 
at the end point; repetitive range of motion did not change his 
range of motion.  The examiner indicated it would be pure 
speculation to state whether there would be weakness, pain, 
incoordination or lack of endurance with a flare-up.  The Veteran 
was a no-show for X-rays ordered to complete the VA examination.

It is noted that, as the Veteran is left hand dominant, the 
limitation of motion of his left arm must more nearly approximate 
limitation to midway between his side and shoulder level than 
limitation at the shoulder level for a rating in excess of the 
current 20 percent to be warranted.  The Board notes that the 
range of motion of the arm is in excess of this level.  Thus, the 
examination reports and treatment records do not demonstrate 
impairment of such severity that a rating in excess of 20 percent 
is warranted.  

Concerning the criteria as provided in DeLuca v. Brown, the Board 
notes that during the Veteran's most recent VA examination, 
repetitive range of motion did not change his range of motion and 
the examiner indicated it would be pure speculation to state 
whether there would be weakness, pain, incoordination or lack of 
endurance with a flare-up.  See DeLuca v. Brown, 8 Vet. App. 202, 
at 204-206, 208 (1995).  Taking into consideration Diagnostic 
Code 5201 for reduced range of motion, the evidence shows that 
the range of motion of the Veteran's left shoulder, including any 
limitation of motion due to pain or on repetitive motion, is 
contemplated by the current 20 percent rating during the entirety 
of the claims period with no evidence of additional functional 
loss due to weakness or fatiguebility or flare-ups.  
 
The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability to include Diagnostic 
Code 5003 for arthritis and Diagnostic Code 5200 for ankylosis.  
After review, however, the Board observes that no other 
diagnostic code provides for a higher rating based on the 
evidence of record as there is no evidence of ankylosis and the 
Veteran is already being compensated for his limitation of 
motion.  

Left Ankle

The March 2009 remand directed that the Veteran be scheduled for 
another VA orthopedic examination.  The text of the remand 
indicates that August 2008 VA treatment notes indicate there was 
a slight loss of muscle mass in the Veteran's left leg, as 
compared to the right, and that the Veteran reported radicular 
pains down his left leg into his left lateral foot, which were 
noted to be possibly related to a herniated disc.  The August 
2008 VA treatment notes also indicate that dorsiflexion was to 5 
degrees with pain, that there was weakness on dorsiflexion, that 
plantar flexion appeared mildly weak on the left, as compared to 
the right, and that there was slight weakness on resistance on 
eversion and inversion of the left ankle as compared to the 
right.  At that time, the Veteran was diagnosed as having 
traumatic arthritis of both ankles by history and X-ray 
verification, and residual drop foot on the left.

However, on the October 2008 VA joints examination, dorsiflexion 
was noted to be 0 to 10 degrees both active and passive 
bilaterally with discomfort at the endpoint, and plantar flexion 
was noted to be 0 to 40 degrees both active and passive 
bilaterally without discomfort.  It was also noted that 
repetitive motion did not change range of motion.  There was no 
indication of any lower left extremity weakness, neurological 
disorder, or foot drop.  Furthermore, the October 2008 VA 
examiner did not address the findings indicated in the August 
2008 VA treatment notes, or explain the disparity between the 
left ankle strength, range of motion, and ankle function noted in 
the August 2008 VA treatment notes and those findings noted on 
the October 2008 VA examination.  Thus, the case was remanded for 
an additional examination.

On July 17, 2009, the Nashville RO requested a joints 
examination, a neurological examination and a hand/thumb/fingers 
examination.  A letter to the Veteran at his last known address 
indicates that the Veteran should appear at a Compensation and 
Pension Examination at the Beckley VA Medical Center on Monday, 
August 17, 2009, at 1:30 p.m.  A portion of a certified mail 
receipt, blank, is stapled to the letter.

Compensation and Pension exam results printed August 24, 2009, 
indicate that the Veteran failed to report for the scheduled 
examinations.  

In the May 2010 supplemental statement of the case, the 
originating agency set forth the complete text of 38 C.F.R. 
§ 3.655 and notified the Veteran that he was considered to have 
failed to report for the examination.  The Veteran was provided 
30 days to respond, but did not.  The Board observes that the 
supplemental statement of the case was sent to the Veteran's 
address of record (the same address as the prior examination 
notice) and was not returned as undeliverable.  

In the August 2010 written brief presentation, the representative 
noted that it was unclear as to why the Veteran failed to report 
to his VA examination.

In reviewing the examination request, it appears that the 
Veteran's address was correctly listed and therefore, the 
presumption of regularity applies.  Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (the "presumption of regularity" applies 
to the official acts of public officers, and in the absence of 
clear evidence to the contrary, it must be presumed that they 
have properly discharged their official duties).  

The originating agency clearly attempted to obtain the requested 
examination and the Board finds that the remand directives were 
substantially complied with.  See Dyment v. West, 13 Vet. App. 
141 (1999).  

In sum, the Veteran failed to report for a VA examination 
scheduled in conjunction with his increased rating claim and he 
has not provided good cause for his failure to appear.  The Board 
finds that the VA examination, as outlined in the March 2009 
remand, was necessary in the adjudication of the Veteran's claim 
for an increased rating for his left ankle condition.  Therefore, 
the claim could be denied on that basis.  38 C.F.R. § 3.655.  

However, the Board also notes that the findings in the VA 
outpatient records  are not sufficiently comprehensive for rating 
purposes.  The October 2008 VA examination disclosed that the 
disability is productive of limitation of motion, but even after 
repetitive motion dorsiflexion was from 0 to 10 degrees and 
plantar flexion was noted to be 0 to 40 degrees.  These findings 
do not support the presence of more than moderate disability.  
Accordingly, a schedular rating in excess of 10 percent is not 
warranted during any portion of the period of this claim.

Right Ankle 

VA treatment records from February 2003 to June 2004 indicate 
that the Veteran had intermittent ankle pain dependent on his 
level of activity.  

During the Veteran's June 2004 VA examination, he complained of 
pain at 4 out of 10.  The examiner indicated that range of motion 
was dorsiflexion to 10 degrees; plantar flexion to 30 degrees; 
inversion to 20 degrees; and eversion to 15 degrees.  The X-ray 
study was unremarkable except for findings consistent with 
reconstruction of the ankle.

An August 2008 VA treatment record indicates dorsiflexion was to 
10 degrees and plantar flexion was to 30 degrees.  X-rays from 
May 2008 indicate degenerative joint disease of the ankle was 
present.

The Veteran was afforded an October 2008 VA examination.  The 
Veteran complained of pain at 6 out of 10 with weakness and 
stiffness; he denied swelling, heat or redness; he denied flare-
ups; however, the condition was aggravated when he walked more 
than 100 yards or stood for five to ten minutes.  On objective 
examination, the Veteran had mild tenderness without effusion, 
swelling, edema or deformity; distal pulses were good; 
dorsiflexion was from 0 to 10 degrees and plantar flexion was 
from 0 to 40 degrees with discomfort at the endpoints; and range 
of motion did not change on repetition.  The Veteran did not 
appear for his X-rays in conjunction with the examination.  The 
examiner indicated it would be pure speculation to state whether 
there would be weakness, pain, incoordination or lack of 
endurance with a flare-up.  

The Board notes that there is no indication of ankylosis.  
Additionally, the Veteran experiences only moderate limitation of 
motion in his right ankle.  The Veteran's dorsiflexion was 10 
degrees, with normal being 20; plantar flexion was 30 degrees at 
worst, with normal being 45 degrees.  Therefore, the evidence 
does not indicate the presence of more than moderate disability 
of the Veteran's right ankle.

Concerning the criteria as provided in DeLuca v. Brown, the Board 
notes that during the Veteran's most recent VA examination, 
repetitive range of motion did not change his range of motion and 
the examiner indicated it would be pure speculation to state 
whether there would be weakness, pain, incoordination or lack of 
endurance with a flare-up.  See DeLuca v. Brown, 8 Vet. App. 202, 
at 204-206, 208 (1995).  Taking into consideration Diagnostic 
Code 5271 for reduced range of motion, the evidence shows that 
the range of motion of the Veteran's right ankle, including any 
limitation of motion due to pain or on repetitive motion, is 
currently contemplated by the current 10 percent rating during 
the entirety of the claim period.  

The Board has also considered other potentially applicable 
diagnostic codes that provide for the assignment of higher 
evaluations for the Veteran's disability to include Diagnostic 
Code 5003 for arthritis and Diagnostic Code 5270 for ankylosis.  
After review, however, the Board observes that no other 
diagnostic code provides for a higher rating based on the 
evidence of record as there is no evidence of ankylosis and the 
Veteran is already being compensated for his limitation of 
motion.  



Headaches 

The Veteran was afforded a June 2004 neurological examination.  
The Veteran indicated that he had about three headaches a week; 
pain was described as 11 out of 10; Imitrex made them go away; 
the longest was 14 hours; when he had headaches, they occurred 2 
or 3 times a day.  The examiner diagnosed the Veteran with 
cluster headaches and migraines.  

During August 2004, the Veteran reported that he was having a 
cluster headache which happened every six to eight months and it 
had lasted for the previous four days.  The Veteran was given 
Demerol.  The Veteran reported a fever during a December 2004 ER 
visit with headache, fever, weakness, chills, nausea, vomiting 
and diarrhea for the previous 3-4 days.

VA notes dated in March and April 2008 indicate that the Veteran 
reported having headaches three or four times a week with pain at 
8 out of 10 with no relief with medication.

A May 2008 ER note indicates the Veteran complained of a headache 
which had been continuous for the one month prior with pain at 5 
out of 10.

During the Veteran's October 2008 VA examination, the Veteran 
indicated that he had headaches about once a year lasting for six 
to seven days during which he felt nausea, vomiting and stomach 
upset.  The Veteran took Imitrex to reduce the duration of his 
headaches.  The Veteran denied emergency room visits, doctor 
visits, or physician prescribed bed rest due to his cluster 
headaches.  

Considering the evidence of record, the Board find that the 
Veteran's migraine and cluster headaches do not warrant a 
schedular rating higher than 10 percent.  

The rating criteria do not define "prostrating" nor has the 
Court.  Fenderson v. West, 12 Vet. App. 119 (1999) (in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness." 

In this regard, the Board notes that there is no evidence, nor 
does the Veteran claim, that he has prostrating attacks averaging 
more than once every 2 months over several months of the relevant 
period.  Thus, an increased rating for headaches must be denied. 

Right Knee

VA treatment records from February 2003 to June 2004 indicate 
that the Veteran had right knee pain from anterior cruciate and 
meniscal tears; did not use any devices to walk; favored his 
right leg when walking; with 5/5+ strength in the extremity; deep 
tendon reflexes at 2+ globally; and only a minor decrease in 
sensation over the right knee surgical site.  

The June 2004 VA examination report indicates the Veteran 
complained of pain at 7 out of 10 with flare-ups to 9 out of 10 
with occasional swelling; feelings of instability and giving way; 
no locking; and careful ambulating.  On objective examination, 
there were an 8 centimeter scar secondary to knee surgery; 
flexion to 120 degrees; medial joint line tenderness; no 
effusion; painful McMurray's; negative drawer and negative MCL; 
and instability with a positive chondromalacia sign.  

A July 2005 treatment note indicates that the Veteran was 
ambulating well without any assistance.

An October 2008 VA examination report indicates that the Veteran 
had no tenderness, no effusion, no swelling, no edema, no 
deformity, and no crepitation.  He had a well healed, non-tender 
incision mark over the right patella.  Range of motion was 0 to 
120 degrees without pain or discomfort; repetitive motion did not 
change the range of motion.  There was no medial or lateral 
collateral ligament instability or laxity; anterior and posterior 
drawer tests were negative; Lachman and McMurray's tests were 
negative.  The examiner indicated that there was no pathology 
detected on the examination and the Veteran did not appear for 
his knee X-rays.

The Veteran is currently receiving a 10 percent rating for 
instability under Diagnostic Code 5257.  The Board notes that 
instability was noted on the June 2004 VA examination but the 
examiner did not describe the extent of instability.  Moreover, 
no evidence of instability of laxity was found on the October 
2008 VA examination.  Therefore, the Board must conclude that any 
lateral instability or recurrent subluxation does not more nearly 
approximate moderate than slight.  Accordingly, a rating in 
excess of 10 percent is not warranted under Diagnostic Code 5257.

The Veteran is also receiving a separate 10 percent evaluation 
for arthritis.  The evidence uniformly shows that the Veteran has 
no limitation of extension of the right knee.  In addition, 
flexion of his right knee even after repetitive motion has never 
been limited to less than 45 degrees.  Therefore, even with 
consideration of all pertinent disability factors, the disability 
does not warrant a compensable rating on the basis of limitation 
of extension or more than a 10 percent rating on the basis of 
limitation of flexion.  Moreover, there is no objective evidence 
of locking of the knee so the disability does not warrant a 
higher rating under Diagnostic Code 5258.

Thus, the Board finds that the Veteran is not entitled to more 
than the currently assigned ratings of 10 percent for the 
components of his right knee disability.

Left Knee

The June 2004 VA examination report indicates the Veteran 
complained of pain at 7 out of 10 with flare-ups to 9 out of 10 
(being similar to the right knee pain) with occasional 
instability and giving way; no locking; and careful ambulating.  
On objective examination, there were an 8 centimeter scar 
secondary to knee surgery; extension to 0 degrees; flexion to 120 
degrees; medial joint line tenderness; no effusion; painful 
McMurray's; negative drawer and negative MCL; negative ACL 
instability; and a positive chondromalacia sign.  X-rays were 
indicated as essentially unremarkable.  The examiner indicated it 
would be pure speculation to state whether there would be 
weakness, pain, incoordination or lack of endurance with a flare-
up.  

A July 2005 treatment note indicates that the Veteran was 
ambulating well without any assistance.

An October 2008 VA examination report indicates that the Veteran 
had no tenderness, no effusion, no swelling, no edema, no 
deformity, and no crepitation.  Range of motion was 0 to 120 
degrees without pain or discomfort; repetitive motion did not 
change the range of motion.  There was no medial or lateral 
collateral ligament instability or laxity; anterior and posterior 
drawer tests were negative; Lachman's and McMurray's tests were 
negative.  The examiner indicated that there was no pathology 
detected on the examination and the Veteran did not appear for 
his knee X-rays.  

The Board observes that neither of the VA examinations disclosed 
the presence of lateral instability or recurrent subluxation of 
the Veteran's left knee, and there is no other objective evidence 
of instability or subluxation.  Therefore, a compensable rating 
under Diagnostic Code 5257 is not warranted.  

None of the evidence shows that the Veteran has any limitation of 
extension of the left knee.  Moreover, the medical evidence 
consistently shows that the Veteran has useful flexion of the 
knee well beyond 45 degrees.  Therefore, the disability does not 
warrant a compensable rating for limitation of extension or more 
than a 10 percent rating for limitation of flexion.  In addition, 
none of the lay of medical evidence shows that the Veteran has 
experienced locking of the knee.  Therefore, a higher rating 
under Diagnostic Code 5258 is not in order.

Thus, the Board finds that the Veteran is not entitled more than 
a 10 percent rating for his left knee disability.

Residuals of a Fracture of the Right Ring Finger

In the June 2004 VA examination report, the examiner indicated 
that the Veteran's right ring finger showed normal flexion and 
that the Veteran said there was no pain.

An October 2008 VA examination report indicates that the Veteran 
is left handed.  The Veteran denied any hospitalization, surgery, 
flare-ups, medication, or decreased strength or dexterity and 
indicated that the right ring finger condition did not interfere 
with his activities of daily living, transfer, or ambulation.

After considering the totality of the record, the Board finds the 
evidence to be against a compensable rating for the Veteran's 
residuals of a right ring finger fracture.  As noted above, a 
noncompensable rating is the maximum schedular rating available 
for ankylosis of the finger under Diagnostic Code 5227.  

To warrant a compensable rating, the evidence must show 
amputation of the finger.  Diagnostic Code 5156.  Clearly, the 
evidence fails to establish amputation of the Veteran's ring 
finger.  Further, the Board notes that the Veteran has attested 
to no current symptomatology with his right ring finger.  Thus, 
the claim for a compensable rating must be denied.

TDIU

The record shows that the Veteran is currently service-connected 
for a depressive disorder at 30 percent, left shoulder disability 
at 20 percent; left ankle disability at 10 percent; right ankle 
disability at 10 percent; cluster headaches with migraine 
headaches at 10 percent; instability of the right knee at 10 
percent; degenerative joint disease of right knee at 10 percent; 
left knee disability at 10 percent; tinnitus at 10 percent, and a 
noncompensable evaluation for residuals of a fracture of the 
right ring finger.  A combined rating of 80 percent has been in 
effect since September 6, 2006.  A combined rating of 60 percent 
was in effect from May 31, 2002, to September 5, 2006.

As indicated previously, for the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities affecting a single body system, relevant in this 
case is orthopedic, would be considered as one disability.  Here, 
the Veteran is rated at 20 percent for a left shoulder 
disability; 10 percent for a left ankle disability; 10 percent 
for a right ankle disability; 10 percent for instability of the 
right knee; 10 percent for degenerative joint disease of the 
right knee; 10 percent for a left knee disability; and a 
noncompensable evaluation for residuals of a right ring finger 
fracture.  Pursuant to the combined ratings schedule, to include 
utilizing the relevant bilateral factors, the Board finds that 
the Veteran's combined percentage is 60 percent for his 
orthopedic disabilities during the entirety of the relevant 
period.  See 38 C.F.R. §§ 4.16(a), 4.25, 4.26.  Thus, the 
percentage criteria for TDIU are met.  38 C.F.R. § 4.16(a). 
 
Consequently, the only remaining question is whether the Veteran 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  

The Veteran's application for a TDIU dated in February 2004 
indicates that he had not worked since July 2001.  He 
additionally indicated that he had a high school education plus 
two years of college.  

The Veteran was afforded an October 2008 VA examination.  The 
examiner reported that the Veteran was a truck driver for 
seventeen years from his time of discharge from the military in 
1991.  The Veteran stated that he could not pass the physical 
examination with the Department of Transportation due to his neck 
condition, back condition, bilateral knee condition, bilateral 
ankle condition, and narcotics for pain relief.  The examiner 
indicated that the Veteran would have difficulty doing a physical 
job due to his bilateral ankle condition, left shoulder 
condition, neck and lower back condition.  The examiner also 
indicated that sedentary employment would be difficult since the 
Veteran reported he could not sit in one position for an extended 
period of time due to constant neck and lower back pain as well 
as bilateral ankle pain.  The examiner opined that the Veteran's 
bilateral knee and right ring finger disabilities had no impact 
on his employment.  Additionally, the examiner indicated that the 
Veteran stated that he only had cluster headaches once a year, 
lasting six to seven days.  The examiner reported that the 
Veteran was completely independent in his activities of daily 
living, transfer and ambulation. 

The Board additionally notes that various VA treatment records 
indicate that the Veteran is "disabled;" however, the Board 
notes that there is no medical opinion indicating that the 
Veteran is unable to work due to service-connected disabilities.  
Moreover, progress notes dated in April 2003 indicate that the 
Veteran quit his job in May 2002 in order to care for his 
children after his wife left.  Additionally, a July 2005 
treatment note indicates that the Veteran had been working for 
the previous 14 months, driving a truck hauling wood chips.  The 
Veteran reported at that time that he impulsively quit because 
his route went past the plant where his ex-wife worked.  The 
Veteran indicated his pain at that time was at 0 out of 10.  The 
Board additionally notes that a February 2009 treatment note 
indicates that he was discharged from the pain clinic for 
narcotics abuse.
 
The preponderance of the evidence is against a finding that the 
Veteran's service-connected disabilities render him unemployable.  
The record reflects that the Veteran has reported quitting jobs 
during the pendency of the claim period due to family issues 
rather than because of service-connected disabilities.  The Board 
also observes that the Veteran is not service-connected for the 
back and neck disabilities to which he, at least partially, 
attributes his inability to work.  Additionally, no medical 
professional has opined that the Veteran's service-connected 
disabilities alone actually render him unable to obtain or 
maintain substantially gainful employment consistent with his 
education and occupational background. 
 
In sum, the evidence demonstrates that the Veteran's service-
connected disabilities are not sufficient to render him 
unemployable.  Accordingly, the claim must be denied.

Other Considerations 
 
Consideration has been given to assigning staged ratings; 
however, at no time during the period in question have the 
Veteran's disabilities warranted a higher rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board has also considered the doctrine of reasonable doubt 
but has determined that it is not applicable to the claim because 
the preponderance of the evidence is against the claims for 
increased ratings and entitlement to TDIU.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2009).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided in 
the rating schedule for disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no referral 
for extra-schedular consideration is required.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for any of the disabilities discussed 
herein and that the manifestations of the disabilities are 
consistent with those contemplated by the schedular criteria.  
Accordingly, the Board has concluded that referral of this case 
for extra-schedular consideration is not in order.


							(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 20 percent for 
disability of the left shoulder is denied.

Entitlement to a disability rating in excess of 10 percent for 
disability of the left ankle is denied.

Entitlement to a disability rating in excess of 10 percent for 
disability of the right ankle is denied. 

Entitlement to a disability rating in excess of 10 percent for 
cluster headaches with migraine headaches is denied.

Entitlement to a disability rating in excess of 10 percent for 
instability of the right knee is denied.

Entitlement to a disability rating in excess of 10 percent for 
degenerative joint disease of right knee is denied.

Entitlement to a disability rating in excess of 10 percent for 
disability of the left knee is denied.

Entitlement to a compensable disability rating for residuals of a 
fracture of the right ring finger is denied.

Entitlement to a TDIU is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


